tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code you are no longer exempt under sec_501 of the code for the tax_year ending june 20xx the revocation of your exempt status was made for the following reason s you are not operated under the lodge_system thus you fail to meet the requirements of sec_501 which requires an organization to operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system in order to be exempt under sec_501 you are required to file an income_tax return on form_1120 for the tax_year ending june 20xx with the appropriate service_center in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication department of the treasury sz yi internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer identification saentier number form tax_year s ended person to contact id number contact numbers telephone fax manager's name d number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don't hear from you lf you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years - what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items issue whether should continue to qualify for exemption as an organization described in the internal_revenue_code irc sec_501 fact sec_29 sec_15xx for the purpose of the following was chartered under the laws of bucks county on april maintaining a society for the promotion and cultivation of the science of vocal music and to aid and assist is members in case of sickness and distress and for the promotion of social intercourse and enjoyment among each other the organization was incorporated under the laws of the state of on may 18xx for the above stated purpose as a charitable_organization the organization received its determination_letter on august 20xx the organization is an independent organization and has no subordinates the organization is not operated under the lodge_system the organization’s receipts are derived from membership dues and operation of a social_club for its members the receipts from the club are substantial and are derived from bar sales and various amusement devices law sec_501 of the code describes certain organizations exempt from federal_income_tax under sec_501 and as pertinent here reads in part as follows civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes no part of the net_earnings of which inures to the benefit of any private shareholder fraternal beneficiary societies orders or associations a operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and b provide for the payment of life sick accident or other_benefits to the members of such society order or association and their dependents form 886-a department of the treasury-internal revenue service catalog number 20810w - page_1 publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx internal revenue regulation c -1 fraternal beneficiary societies a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits in order to be exempt it is also necessary revrul_63_190 1963_2_cb_212 states in part a non-profit organization not operated under the lodge_system which maintains a social_club for member and also provides sick and death_benefits for members and their beneficiaries does not qualify for exemption from federal_income_tax as either a social_club under sec_501 a civic league under sec_501 or a fraternal beneficiary society under sec_501 of the internal_revenue_code of operating_under_the_lodge_system as contemplated in sec_501 of the code means carrying out activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like the organization maintains a social_club for its members as described in sec_501 and in addition pays sick and death payments to its members the payment of sick and death_benefits is not a function of a social_club 23_tc_1017 affirmed fed 2d organizations described in sec_501 of the code comprise those not organized for profit but operated exclusively for purposes beneficial to the community as a whole and in general include organizations engaged in promoting the welfare of mankind sec_1 c of the income_tax regulations provides that an organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members there is no provision in the code for exemption from income_tax of an organization having a combination of functions such as the one herein a case in point is allgemeiner arbeiter verin v commissioner 25_tc_471 affirmed fed 2d in that case the tax_court of the united_states had before it the question of exemption of an organization which was formed to provide mutual assistance of sickness or death of its members but which expanded its scope to include intensive social activities the court held that where one activity carried on by the organization prevents it from satisfying the requirements of sec_101 of the internal_revenue_code_of_1939 and sec_101 of the code the petitioner is not an exempt_organization notwithstanding that an organization carry on its sole activity either of the two principal functions carried on by the petitioner might qualify for an exemption under one of the two foregoing provisions form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w - page_2 schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer the court stated there is no statutory authority whatever the equities permitting the exemption of an organization however worthy which cannot fit itself within one of the various subdivisions of sec_101 of the now sec_501 of the code 20xx operating_under_the_lodge_system as contemplated in sec_501 of the code means carrying on activities under a form of organization that comprises local branches charter by a parent organization and largely self-governing called lodges chapters or the like sec_1_501_c_8_-1 of the regulations is not operated under the lodge_system in view of the foregoing the organization does not qualify for exemptions from federal_income_tax as organization described in sec_501 or of the code taxpayer’s position the organization has not declared a position government’s position and conclusion the organization is not operated under a lodge_system thus it fails to meet the requirements of sec_501 in which it must operate under the lodge_system or for the benefit of the members of a fraternity itself operating_under_the_lodge_system if you agree to this conclusion please sign the attached forms if you disagree please submit a statement of your position publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
